Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 1 of 7




                EXHIBIT F
                                                          Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 2 of 7



                                       Multiclass cancer diagnosis using tumor gene
                                       expression signatures
                                       Sridhar Ramaswamy*†, Pablo Tamayo*, Ryan Rifkin*‡, Sayan Mukherjee*‡, Chen-Hsiang Yeang*§, Michael Angelo*,
                                       Christine Ladd*, Michael Reich*, Eva Latulippe¶, Jill P. Mesirov*, Tomaso Poggio‡, William Gerald¶,
                                       Massimo Loda†储, Eric S. Lander*,**, and Todd R. Golub*††‡‡
                                       *Whitehead Institute兾Massachusetts Institute of Technology Center for Genome Research, Cambridge, MA 02138; Departments of †Adult and ††Pediatric
                                       Oncology, Dana–Farber Cancer Institute兾Harvard Medical School, Boston, MA 02115; 储Department of Pathology, Brigham and Women’s Hospital,
                                       Boston, MA 02115; ¶Department of Pathology, Memorial Sloan–Kettering Cancer Center, New York, NY 10021; and Departments of **Biology,
                                       ‡McGovern Institute, Center for Brain and Computational Learning, and §Artificial Intelligence Laboratory, Massachusetts Institute of

                                       Technology, Cambridge, MA 02139

                                       Contributed by Eric S. Lander, October 23, 2001

                                       The optimal treatment of patients with cancer depends on estab-             multiclass cancer classification is indeed possible, suggesting the
                                       lishing accurate diagnoses by using a complex combination of                feasibility of molecular cancer diagnosis by means of comparison
                                       clinical and histopathological data. In some instances, this task is        with a comprehensive and commonly accessible catalog of gene
                                       difficult or impossible because of atypical clinical presentation or        expression profiles.
                                       histopathology. To determine whether the diagnosis of multiple
                                       common adult malignancies could be achieved purely by molecular             Materials and Methods
                                       classification, we subjected 218 tumor samples, spanning 14 com-            Snap-frozen human tumor and normal tissue specimens, span-
                                       mon tumor types, and 90 normal tissue samples to oligonucleotide            ning 14 different tumor classes, were obtained from the National
                                       microarray gene expression analysis. The expression levels of               Cancer Institute兾Cooperative Human Tissue Network, Massa-
                                       16,063 genes and expressed sequence tags were used to evaluate              chusetts General Hospital Tumor Bank, Dana–Farber Cancer
                                       the accuracy of a multiclass classifier based on a support vector           Institute, Brigham and Women’s Hospital, Children’s Hospital
                                       machine algorithm. Overall classification accuracy was 78%, far             (all in Boston), and Memorial Sloan-Kettering Cancer Center
                                       exceeding the accuracy of random classification (9%). Poorly dif-           (New York). Tissue was collected and studied under an anon-
                                       ferentiated cancers resulted in low-confidence predictions and              ymous discarded tissue protocol approved by the Dana–Farber
                                       could not be accurately classified according to their tissue of origin,     Cancer Institute Institutional Review Board.




                                                                                                                                                                                                              MEDICAL SCIENCES
                                       indicating that they are molecularly distinct entities with dramat-            Initial diagnoses were made at university hospital referral
                                       ically different gene expression patterns compared with their well          centers by using all available clinical and histopathological
                                       differentiated counterparts. Taken together, these results demon-           information. Tissues underwent centralized clinical and pathol-
                                       strate the feasibility of accurate, multiclass molecular cancer clas-       ogy review at the Dana–Farber Cancer Institute and Brigham
                                       sification and suggest a strategy for future clinical implementation        and Women’s Hospital (by M.L.) or Memorial Sloan-Kettering
                                       of molecular cancer diagnostics.
                                                                                                                   Cancer Center (by E.L. and W.G.) to confirm initial diagnosis of
                                                                                                                   site of origin and histological type. All tumors were biopsy

                                       C    ancer classification relies on the subjective interpretation of
                                            both clinical and histopathological information with an eye
                                       toward placing tumors in currently accepted categories based on
                                                                                                                   specimens from primary sites (except where noted) obtained
                                                                                                                   before any treatment and were enriched in malignant cells
                                                                                                                   (⬎50%) but otherwise unselected. Normal tissue RNA (Bio-
                                       the tissue of origin of the tumor. However, clinical information            chain, Hayward, CA) was from snap-frozen autopsy specimens
                                       can be incomplete or misleading. In addition, there is a wide               collected through the International Tissue Collection Network.
                                       spectrum in cancer morphology and many tumors are atypical or                  ‘‘Hybridization targets’’ were prepared with RNA from whole
                                       lack morphologic features that are useful for differential diag-            tumors by using published methods (4). Targets were hybridized
                                       nosis (1). These difficulties can result in diagnostic confusion,           sequentially to oligonucleotide microarrays [Hu6800 and
                                       prompting calls for mandatory second opinions in all surgical               Hu35KsubA GeneChips (Affymetrix, Santa Clara, CA)] con-
                                       pathology cases (2). In the aggregate, these are significant                taining a total of 16,063 probe sets representing 14,030 GenBank
                                       limitations that may hinder patient care, add expense, and                  and 475 The Institute for Genomic Research (TIGR) accession
                                       confound the results of clinical trials.                                    nos., and arrays were scanned by using standard Affymetrix
                                          Molecular diagnostics offer the promise of precise, objective,           protocols and scanners. For subsequent analysis, each probe set
                                       and systematic human cancer classification, but these tests are
                                                                                                                   was considered as a separate gene. Expression values for each
                                       not widely applied because characteristic molecular markers for
                                                                                                                   gene were calculated by using Affymetrix GENECHIP analysis
                                       most solid tumors have yet to be identified (3). Recently, DNA
                                                                                                                   software.
                                       microarray-based tumor gene expression profiles have been used
                                                                                                                      Of 314 tumor and 98 normal tissue samples processed, 218
                                       for cancer diagnosis. However, studies have been limited to few
                                                                                                                   tumor and 90 normal tissue samples passed quality control
                                       cancer types and have spanned multiple technology platforms
                                       complicating comparison among different datasets (4–10). The                criteria and were used for subsequent data analysis. The remain-
                                       feasibility of cancer diagnosis across all of the common malig-             ing 104 samples either failed quality control measures of the
                                       nancies based on a single reference database has not been                   amount and quality of RNA, as assessed by spectrophotometric
                                       explored. In addition, comprehensive gene expression databases              measurement of OD and agarose gel electrophoresis, or yielded
                                       have yet to be developed, and there are no established analytical
                                       methods capable of solving complex, multiclass, gene expres-                Abbreviations: SVM, support vector machine; OVA, one vs. all; S2N, signal to noise.
                                       sion-based classification problems.                                         ‡‡Towhom reprint requests should be addressed at: Dana–Farber Cancer Institute, 44
                                          To address these challenges, we created a gene expression                 Binney Street, Dana 640, Boston, MA 02115. E-mail: golub@genome.wi.mit.edu.
                                       database containing the expression profiles of 218 tumor sam-               The publication costs of this article were defrayed in part by page charge payment. This
                                       ples representing 14 common human cancer classes. By using an               article must therefore be hereby marked “advertisement” in accordance with 18 U.S.C.
                                       innovative analytical method, we demonstrate that accurate
Downloaded by guest on July 22, 2020




                                                                                                                   §1734 solely to indicate this fact.



                                       www.pnas.org兾cgi兾doi兾10.1073兾pnas.211566398                                              PNAS 兩 December 18, 2001 兩 vol. 98 兩 no. 26 兩 15149 –15154
                                                         Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 3 of 7


                                       poor-quality scans. Scans were rejected if mean chip intensity         permutations of the sample labels (tumor type) were performed
                                       exceeded 2 SDs from the average mean intensity for the entire          on the dataset, and the S2N ratio was recalculated for each gene
                                       scan set, if the proportion of ‘‘present’’ calls was less than 10%,    for each class label permutation. A gene is considered a
                                       or if microarray artifacts were visible. The resulting dataset         statistically significant class-specific marker if the observed
                                       contained ⬇5 million gene expression values.                           S2N exceeds the permuted S2N at least 99% of the time (P ⱕ
                                                                                                              0.01) (4).
                                       Clustering. Gene expression data were subjected to a variation            Complete details regarding patient samples, pathology, mo-
                                       filter that excluded genes showing minimal variation across the        lecular biology protocols, data analysis, raw gene expression
                                       samples as follows: genes were excluded if they exhibited less         data, and additional information are available at www-
                                       than 5-fold and 500 units absolute variation across the dataset        genome.wi.mit.edu兾MPR兾GCM.html.
                                       after a threshold of 20 units and ceiling of 16,000 units was
                                       applied. Of 16,063 expression values considered, 11,322 passed         Results
                                       this filter and were used for clustering. The dataset was normal-      We determined the gene expression profiles of 144 primary
                                       ized by standardizing each row (gene) to mean ⫽ 0 and                  tumors by using oligonucleotide microarrays containing 16,063
                                       variance ⫽ 1. Average-linkage hierarchical clustering was              oligonucleotide probe sets. Tumor samples were primarily solid
                                       performed by using CLUSTER and TREEVIEW software (11).                 tumors of epithelial origin, spanning 14 common tumor classes
                                       Self-organizing map analysis was performed by using our                that account for ⬇80% of new cancer diagnoses in the U.S., as
                                       GENECLUSTER analysis package (available at www-genome.                 shown in Fig. 1.
                                       wi.mit.edu兾MPR) (12).                                                     We explored two fundamentally different approaches to data
                                                                                                              analysis. The first, unsupervised learning, often referred to as
                                       Support Vector Machine (SVM) Algorithm and One vs. All (OVA)           clustering, allows the dominant structure in a dataset to dictate
                                       Classification Scheme. The SVM experiments described in this           the separation of samples into clusters based on overall similarity
                                       article were performed by using an implementation of SVM-FU            in gene expression, without prior knowledge of sample identity.
                                       (available at www.ai.mit.edu兾projects兾cbcl). This linear SVM           Fig. 1 shows the results of both hierarchical and self-organizing
                                       algorithm maximizes the distance between a hyperplane, w, and          map clustering of this dataset. Although some tumor types
                                       the closest samples to the hyperplane from two tumor classes,          [lymphoma, leukemia, and central nervous system (CNS)]
                                       with the constraint that the samples from the two classes lie on       formed relatively discrete clusters with both methods, others, in
                                       separate sides of the hyperplane. This distance is calculated in       particular the epithelial tumors, were largely intermixed. This
                                       16,063-dimensional gene space, corresponding to the total num-         finding indicates that unsupervised learning does not adequately
                                       ber of expression values considered. This geometric property can       capture the tissue of origin distinctions among these molecularly
                                       be imposed by means of the following optimization problem:             complex tumors. This result possibly reflects the large degree of
                                       min1⁄2储w储2 subject to yi(w䡠xi ⫹ b) ⱖ 1, for all i. An unknown test     biological variability in gene expression data. In addition, be-
                                       sample’s position relative to the hyperplane determines its class,     cause tumor specimens were unselected with regard to percent-
                                       and the confidence of each SVM prediction is based on the              age of stromal infiltration or inflammation, these clustering
                                       distance of a test sample from the hyperplane. In going from           results might reflect contributions from nonneoplastic cellular
                                       binary to multiclass classification, we used an OVA approach           elements to gene expression signatures that confound tissue of
                                       (described in Results). Given m classes and m trained classifiers,     origin distinctions. Alternatively, the hierarchical tree structure
                                       a new sample takes the class of the classifier with the largest real   might reflect bona fide previously unrecognized relationships
                                       valued output class ⫽ arg maxi⫽1...m fi, where fi is the real valued   among tumors that transcend tissue of origin distinctions.
                                       output of the ith classifier. A positive prediction strength cor-         The second approach to this classification problem is to use a
                                       responds to a test sample being assigned to a single class rather      supervised learning method. This method involves ‘‘training’’ a
                                       than to the ‘‘all other’’ class.                                       classifier to recognize distinctions among the 14 clinically de-
                                                                                                              fined tumor classes based on gene expression patterns, and
                                       Recursive Feature Elimination. This feature selection method re-       testing the accuracy of the classifier in a blinded manner.
                                       cursively removes features based on the absolute magnitude of          Supervised learning has been used to make pairwise distinctions
                                       each hyperplane element (13). Given microarray data with n             with gene expression data [e.g., the distinction between acute
                                       genes per sample, each OVA SVM classifier outputs a hyper-             lymphoblastic leukemia (ALL) and acute myeloid leukemia
                                       plane, w, that can be thought of as a vector with n elements each      (AML); ref. 4]. However, making multiclass distinctions can be
                                       corresponding to the expression of a particular gene. Assuming         a considerably more difficult challenge. For this purpose, we
                                       that the expression values of each gene have similar ranges, the       devised an analytical scheme, depicted in Fig. 2. First, we divide
                                       absolute magnitude of each element in w determines its impor-          the multiclass problem into a series of 14 OVA pairwise com-
                                                                                        n
                                       tance in classifying a sample, because f(x) ⫽ 兺i⫽1   wi xi ⫹ b and     parisons. Each test sample is presented sequentially to these 14
                                       the class label is sign[f(x)]. Each OVA SVM classifier is first        pairwise classifiers, each of which either claims or rejects that
                                       trained with all genes, then genes corresponding to 兩w i兩 in the       sample as belonging to a single class. This method results in 14
                                       bottom 10% are removed, and each classifier is retrained with          separate OVA classifications per sample, each with an associated
                                       the smaller gene set. This procedure is repeated iteratively to        confidence. Each test sample is assigned to the class with the
                                       study prediction accuracy as a function of gene number.                highest OVA classifier confidence.
                                                                                                                 We evaluated several classification algorithms for these OVA
                                       Statistical Analysis. A class-proportional random predictor was        pairwise classifiers including weighted voting (15), k-nearest
                                       used to determine the number of correct classifications that           neighbors (16), and SVM, all of which yielded significant pre-
                                       would be expected by chance for multiclass prediction. Associ-         diction accuracy. Because the SVM algorithm consistently out-
                                       ated P values were calculated based on the likelihood that the         performed other algorithms, these results are described in detail
                                       observed classification accuracy could be arrived at by chance,        (Figs. 3, 4, and 5). The SVM algorithm was used recently for
                                       as described (14). Genes that correlate with each tumor class          pairwise gene expression-based classification (17, 18) and has a
                                       were identified by sorting all of the genes on the array according     strong theoretical foundation (19, 20). This algorithm considers
                                       their signal to noise (S2N) values [(␮0 ⫺ ␮1)兾(␴0 ⫹ ␴1)], where        all profiled genes, to create descriptions of samples in this
                                       ␮ and ␴ represent the mean and SD of expression, respectively,         high-dimensional space, and then defines a hyperplane that best
                                       for each class] as published (4). For the permutation tests, 1,000     separates samples from two classes (Fig. 2). The position of an
Downloaded by guest on July 22, 2020




                                       15150 兩 www.pnas.org兾cgi兾doi兾10.1073兾pnas.211566398                                                                        Ramaswamy et al.
                                                           Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 4 of 7




                                       Fig. 1. Clustering of tumor gene expression data and identification of tumor-specific molecular markers. Hierarchical clustering (a) and a 5 ⫻ 5 self-organizing
                                       map (SOM) (b) were used to cluster 144 tumors spanning 14 tumor classes according to their gene expression patterns. (c) Gene expression values for class-specific
                                       OVA markers, as determined using the S2N metric, are shown. Columns represent 190 primary human tumor samples ordered by class. Rows represent 10 genes
                                       most highly correlated with each OVA distinction. Red indicates high relative level of expression, and blue represents low relative level of expression. The known
                                       cancer markers prostate-specific antigen (PSA), carcinoembryonic antigen (CEA), and estrogen receptor (ER) are identified. BR, breast adenocarcinoma; PR,
                                       prostate adenocarcinoma; LU, lung adenocarcinoma; CR, colorectal adenocarcinoma; LY, lymphoma; BL, bladder transitional cell carcinoma; ML, melanoma; UT,




                                                                                                                                                                                                                     MEDICAL SCIENCES
                                       uterine adenocarcinoma; LE, leukemia; RE, renal cell carcinoma; PA, pancreatic adenocarcinoma; OV, ovarian adenocarcinoma; ME, pleural mesothelioma; CNS,
                                       central nervous system.



                                       unknown sample relative to the hyperplane determines its
                                       membership in one or the other class (e.g., ‘‘breast cancer’’ vs.
                                       ‘‘not breast cancer’’). Fourteen separate OVA classifiers classify
                                       each sample. The confidence of each OVA SVM prediction is
                                       based on the distance of the test sample to each hyperplane, with
                                       a value of 0 indicating that a sample falls directly on a hyper-
                                       plane. The overall multiclass classifier assigns a sample to the
                                       class with the highest confidence among the 14 pairwise OVA
                                       analyses.
                                          The accuracy of this multiclass SVM-based classifier in cancer
                                       diagnosis was first evaluated by cross-validation in a set of 144
                                       training samples. This method involves randomly withholding 1
                                       of the 144 primary tumor samples, building a predictor based
                                       only on the remaining samples, then predicting the class of the
                                       withheld sample. The process is repeated for each sample, and
                                       the cumulative error rate is calculated. As shown in Fig. 3, the
                                       majority (80%) of the 144 calls was high confidence (defined as
                                       confidence ⬎0) and these had an accuracy of 90%, using the
                                       patient’s clinical diagnosis as the ‘‘gold standard.’’ The remain-
                                       ing 20% of the tumors had low confidence calls (confidence ⱕ0),
                                       and these predictions had an accuracy of 28%. Overall, the
                                       multiclass prediction corresponded to the correct assignment for
                                       78% of the tumors. For half of the errors, the correct classifi-
                                       cation corresponded to the second- or third-most confident
                                       OVA prediction.
                                          We confirmed these results by training the multiclass SVM
                                       classifier on the entire set of 144 samples and applying this                      Fig. 2. Multiclass classification scheme. The multiclass cancer classification
                                       classifier without further modification to an independent test set                 problem is divided into a series of 14 OVA problems, and each OVA problem
                                                                                                                          is addressed by a different class-specific classifier (e.g., ‘‘breast cancer’’ vs. ‘‘not
                                       of 54 tumor samples. Overall prediction accuracy on this test set
                                                                                                                          breast cancer’’). Each classifier uses the SVM algorithm to define a hyperplane
                                       was 78%, a result similar to cross-validation accuracy and highly                  that best separates training samples into two classes. In the example shown,
                                       statistically significant when compared with class-proportional                    a test sample is sequentially presented to each of 14 OVA classifiers and is
                                       random prediction (P ⱕ 10⫺16). The majority of these 54                            predicted to be breast cancer, based on the breast OVA classifier having the
                                       predictions (78%) were high confidence, with an accuracy of
Downloaded by guest on July 22, 2020




                                                                                                                          highest confidence.


                                       Ramaswamy et al.                                                                                        PNAS 兩 December 18, 2001 兩 vol. 98 兩 no. 26 兩 15151
                                                            Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 5 of 7




                                       Fig. 3. Multiclass classification results. (a) Results of multiclass classification
                                       by using cross-validation on a training set (144 primary tumors) and indepen-
                                       dent testing with 2 test sets: Test (54 tumors; 46 primary and 8 metastatic) and
                                       PD (20 poorly differentiated tumors; 14 primary and 6 metastatic). (b) Scatter
                                       plot showing SVM OVA classifier confidence as a function of correct calls (blue)      Fig. 5. Multiclass classification as a function of gene number. Training and
                                       or errors (red) for Training, Test, and PD samples. A, accuracy of prediction; %,     test datasets were combined (190 tumors; 14 classes), then were randomly split
                                       percentage of total sample number.                                                    into 100 training and test sets of 144 and 46 samples (all primary tumors) in a
                                                                                                                             class-proportional manner. SVM OVA prediction was performed, and mean
                                                                                                                             classification accuracy for the 100 splits was plotted as a function of number
                                       83%, whereas low-confidence calls were made on the remaining                          of genes used by each of the 14 OVA classifiers, showing decreasing prediction
                                       22% of tumors with an accuracy of 58%. Again, for one-half of                         accuracy with decreasing gene number. Results using other algorithms (k-NN,
                                       the errors, the correct classification corresponded to the second-                    k-nearest neighbors; WV, weighted voting) and classification schemes (AP,
                                       or third-best prediction. Of note, classification of 100 random                       all-pairs) are also shown.
                                       splits of a combined training and test dataset gave similar results,
                                       confirming the stability of prediction for this collection of
                                       samples (Fig. 5).                                                                     assigned weights based on their relative contribution to the
                                          Among these 54 test samples, were 8 metastatic samples, 6 of                       determination of each hyperplane, and genes that do not con-
                                       which were correctly classified despite the classifier having been                    tribute to a distinction are weighted at zero. Virtually all genes
                                       trained solely with gene expression data derived from primary                         on the array were assigned weakly positive and negative weights
                                       tumors (P ⫽ 0.005 vs. random multiclass assignment). This                             in each OVA classifier (data not shown), indicating that thou-
                                       finding implies that prediction is being driven by cancer-intrinsic                   sands of genes potentially carry information relevant for the 14
                                       gene expression patterns rather than by gene expression signa-                        OVA class distinctions. To determine whether the inclusion of
                                       tures derived from contaminating nonmalignant tissue elements.                        this large number of genes was actually required for the observed
                                       These results further indicate that many cancers retain their                         high-accuracy predictions, we examined the relationship be-
                                       tissue of origin identity throughout metastatic evolution, sug-                       tween classification accuracy and gene number by using recur-
                                       gesting that gene expression-based approaches to the diagnosis                        sive feature elimination. As shown in Fig. 5, maximal classifica-
                                       of clinically problematic metastases of unknown primary origin                        tion accuracy is achieved when the predictor utilizes all genes for
                                       (21) may be feasible.                                                                 each OVA distinction. Nevertheless, significant prediction can
                                          We next investigated the number of genes contributing to the                       still be achieved by using smaller gene numbers. Alternate
                                       high accuracy of the SVM OVA classifier. The SVM algorithm                            feature selection methods with different properties, such as S2N
                                       considers all 16,063 input genes and naturally utilizes all genes                     (4), radius-margin scaling (22), and gene shaving (23), also
                                       that contain information for each OVA distinction. Genes are                          resulted in reduced classification accuracy (data not shown).




                                       Fig. 4. Multiclass classification error analysis. Matrices delineate distribution of actual compared with predicted class membership for multiclass prediction on
Downloaded by guest on July 22, 2020




                                       training (crossvalidation) and test sets.


                                       15152 兩 www.pnas.org兾cgi兾doi兾10.1073兾pnas.211566398                                                                                                Ramaswamy et al.
                                                          Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 6 of 7


                                          Our gene expression dataset is also useful for biological           Discussion
                                       discovery. For example, the genes most highly correlated with          We report here the creation of a gene expression database from
                                       each of the 14 tumor classes are displayed in Fig. 1, and a            308 common human cancers and normal tissues by using oligo-
                                       complete list of marker genes is available at www-genome.wi.m-         nucleotide microarrays and demonstrate that multiclass cancer
                                       it.edu兾MPR兾GCM.html. Many genes already in routine clinical            diagnosis is feasible by means of comparison of an unknown
                                       use for cancer diagnosis were identified, including prostate-          sample to this reference database. Notably, molecularly complex
                                       specific antigen (prostate cancer), carcinoembryonic antigen           solid tumors can be distinguished with this method despite the
                                       (colon cancer), CD20 (lymphoid cancers), S100 (melanoma),              presence of varying proportions of nonneoplastic elements in
                                       and estrogen receptor (uterine cancer). In addition, many pre-         clinical specimens. These findings suggest a new strategy for the
                                       viously unrecognized markers were discovered, the vast majority        future uniform and comprehensive molecular classification of
                                       of which are tissue-specific genes, reflecting a recurring onco-       primary and metastatic tumors.
                                       developmental connection that has been described for many                 The multiclass classifier that we describe is highly accurate, but
                                       cancers (24). For example, a search for colorectal adenocarci-         is not perfect. That errors were evenly distributed throughout
                                       noma-specific markers revealed 27 that were statistically signif-      most solid tumor classes and that half of the errors were ‘‘close
                                       icant (P ⬍ 0.01) based on permutation testing. These genes             calls’’ imply that improved accuracy might be possible by in-
                                       include intestine-specific transcription factors, cytoskeletal and     creasing the number of samples from these classes in the training
                                       adhesion molecules, signaling molecules, and membrane-bound            set, beyond the modest number used in this study.
                                       tumor markers. Notably, the two transcription factors, Cdx-1 and          Our findings also imply that information useful for multiclass
                                       Bteb-2, are both downstream targets of the Wnt-1兾␤-Catenin             tumor classification is encoded in complex gene expression
                                       signaling pathway, which is mutated in most colorectal cancers         patterns not adequately captured by a small number of genes.
                                       (25–27). The other statistically significant colon adenocarcinoma      Although pairwise distinctions can be made between select
                                       marker genes are thus also candidates for being under Wnt-1兾
                                                                                                              tumor classes using fewer genes, multiclass distinctions among
                                       ␤-Catenin control. This observation suggests that the gene
                                                                                                              highly related tumor types (i.e., adenocarcinomas) are intrinsi-
                                       expression database described here may be useful not only for
                                                                                                              cally more difficult. The effects of biological and measurement
                                       cancer diagnosis, but also for the generation of new biological
                                                                                                              noise, contaminating nonmalignant tumor components, and
                                       hypotheses into the pathogenesis of cancer.
                                                                                                              inclusion of genetically heterogeneous samples within clinically
                                          The significant degree of shared gene expression between
                                                                                                              defined tumor classes may all effectively decrease predictive
                                       tumors and their normal tissue counterparts prompted us to ask
                                                                                                              power in the multiclass setting. Increased gene number likely
                                       whether supervised learning could be used to distinguish 210
                                                                                                              allows for highly accurate prediction despite these factors. A
                                       primary tumors considered as a single class from a collection of
                                       90 normal tissues. By using the S2N metric, we were unable to          greater variety and large number of tumors with detailed clinico-




                                                                                                                                                                                      MEDICAL SCIENCES
                                       identify single gene markers that are uniformly expressed only in      pathological characterization will be required to fully explore the
                                       cancer and not normal tissue. Nevertheless, using the SVM              true limitations of gene expression-based multiclass classifica-
                                       algorithm in cross-validation, we were able to make this pairwise      tion. In addition, the SVM-based classification strategy used
                                       distinction with high accuracy (92%), indicating the presence of       here may not be the optimal method for every type of multiclass
                                       a cancer-specific gene expression fingerprint common to all            problem. Other classification schemes, classification algorithms,
                                       tumors.                                                                or novel marker selection methods might also be useful for
                                          We next considered the 28 samples that yielded low-                 making multiclass distinctions.
                                       confidence predictions in cross-validation, as these samples are          Interestingly, the poorly differentiated tumors analyzed in this
                                       generally misclassified by the multiclass predictor. We found that     study could not be classified according to their tissues of origin,
                                       a large number (17 of 28) were moderately or poorly differen-          despite the classifier’s use of thousands of tissue-specific molec-
                                       tiated (high-grade) carcinomas. It can be difficult to classify such   ular markers. We had expected that these tumors would have
                                       tumors with traditional methods because they often lack the            fundamentally similar gene expression patterns compared with
                                       characteristic morphological hallmarks of the organ from which         their well differentiated counterparts, with only minor differ-
                                       they arise. It has been assumed that these tumors are nonetheless      ences. To the contrary, our data indicate that poorly differen-
                                       fundamentally molecularly similar to their better-differentiated       tiated tumors have a very different gene expression program. On
                                       counterparts, apart from a few differences that might account for      a fundamental level, this finding raises the possibilities that
                                       their clinically aggressive nature. We directly tested this hypoth-    poorly differentiated tumors arise from distinct cellular precur-
                                       esis by applying our multiclass classifier, trained on the original    sors, have different molecular mechanisms of transformation, or
                                       144-tumor dataset, to an independent set of poorly differenti-         have unique natural histories in some other respect. This finding
                                       ated tumors.                                                           also has important clinical implications in that it suggests that
                                          Gene expression data were collected from 20 poorly differ-          these tumors should be classified distinctly, rather than lumped
                                       entiated adenocarcinomas (14 primary and 6 metastatic), rep-           with well differentiated tumors arising from the same organ.
                                       resenting 5 tumor types: breast, lung, colon, ovary, and uterus.       Given the clinically aggressive nature of poorly differentiated
                                       The technical quality of this dataset was indistinguishable from       cancers, some markers of poorly differentiated tumors might
                                       the other samples in the study. However, these tumors could not        prove generally useful for predicting poorer clinical outcome.
                                       be accurately classified according to their tissues of origin,            Expression-based multiclass cancer classification is not a
                                       compared with the high overall accuracy seen with lower-grade          substitute for traditional diagnostics, but it represents a poten-
                                       tumors. Overall, only 6兾20 samples (30%) were correctly clas-          tially important adjunct. Molecular characteristics of a tumor
                                       sified, which is statistically no better than what one would expect    sample may remain intact despite atypical clinical or histological
                                       by chance alone (P ⫽ 0.38) (Fig. 3). Because the classifier relies     features. Classification occurs through an algorithmic rather
                                       on the expression of thousands of similarly weighted tissue-           than subjective approach in which classification confidence is
                                       specific molecular markers to determine the class of a tumor,          quantified. In addition, all samples are evaluated by a uniform
                                       these findings indicate that poorly differentiated tumors do not       method that can be standardized throughout the medical com-
                                       simply lack a few key markers of differentiation, but rather have      munity. Currently, diagnostic advances are disseminated into
                                       fundamentally distinct gene expression patterns. This result has       clinical practice in a slow and uneven fashion. By contrast, a
                                       significant implications for the future management of patients         centralized classification database may allow classification ac-
                                       with these cancers.                                                    curacy to rapidly improve as the classification algorithm ‘‘learns’’
Downloaded by guest on July 22, 2020




                                       Ramaswamy et al.                                                                       PNAS 兩 December 18, 2001 兩 vol. 98 兩 no. 26 兩 15153
                                                              Case 6:20-cv-00666-ADA Document 1-6 Filed 07/23/20 Page 7 of 7


                                       from an ever-growing database. As robust molecular correlates                               clinical deployment of comprehensive molecular-based classifi-
                                       of stage, natural history, and treatment response in multiple                               cation may require the introduction of highly parallel platforms
                                       tumor classes are discovered (5, 28, 29), computational methods                             such as DNA microarrays into the clinical setting.
                                       for making multiclass distinctions using gene expression or
                                       proteomic data will take on increasing importance.                                          Note Added in Proof. Recently, Su et al. (30) also reported using human
                                          Clinical trials will be required to determine how best to                                tumor gene expression profiles to distinguish a number of carcinoma
                                       integrate genomics-based diagnostics into standard patient care.                            classes.
                                       This study provides insight into the form such molecular diag-
                                       nosis might take. A future challenge is to directly apply this                              We thank Scott Pomeroy, Margaret Shipp, Raphael Bueno, Kevin
                                       approach to the diagnosis of clinically ambiguous tumors. In                                Loughlin, and Phil Febbo for contributing tumor samples to this study.
                                       addition, many have assumed that DNA microarrays will be                                    We thank David Waltregny for initial review of pathology, Christine
                                                                                                                                   Huard and Michelle Gaasenbeek for expert technical assistance, and
                                       useful for the high-throughput discovery of tumor-specific
                                                                                                                                   Leslie Gaffney for insightful editorial review. We are also indebted to
                                       marker genes, but that clinical implementation will use routine                             members of the Cancer Genomics Group (Whitehead兾Massachusetts
                                       immunohistochemistry or other traditional methods. Indeed,                                  Institute of Technology Center for Genome Research) and the Golub
                                       some of the markers that we describe may prove useful in this                               Laboratory (Dana–Farber Cancer Institute) for many valuable discus-
                                       realm. However, our results indicate that optimal multiclass                                sions. This work was supported in part by a Harvard兾National Institutes
                                       molecular classification may require gene numbers that are                                  of Health training grant in Molecular Hematology (S.R.) and by grants
                                       beyond the scope of traditional molecular diagnostics such as                               from Affymetrix, Millennium Pharmaceuticals (Cambridge, MA), and
                                       immunohistochemistry. This finding suggests that the successful                             Bristol-Myers Squibb (E.S.L.).


                                        1. Ramaswamy, S., Osteen, R. T. & Shulman, L. N. (2001) in Clinical Oncology,              14. Hair, J. F., Anderson, R. E., Tatham, R. L. & Black, W. C. (1998) in Multivariate
                                           eds. Lenhard, R. E., Osteen, R. T. & Gansler, T. (Am. Cancer Soc., Atlanta),                Data Analysis (Prentice–Hall, Englewood Cliffs, NJ).
                                           pp. 711–719.                                                                            15. Slonim, D. K. (2000) in Proceedings of the Fourth Annual International
                                        2. Tomaszewski, J. E. & LiVolsi, V. A. (1999) Cancer 86, 2198–2200.                            Conference on Computational Molecular Biology (Universal Acad. Press, To-
                                        3. Connolly, J. L., Schnitt, S. J., Wang, H. H., Dvorak, A. M. & Dvorak, H. F.                 kyo), pp. 263–272.
                                           (1997) in Cancer Medicine, eds. Holland, J. F., Frei, E., Bast, R. C., Kufe, D. W.,     16. Dasarathy, V. B. (1991) in NN Pattern Classification Techniques (IEEE Comp.
                                           Morton, D. L. & Weichselbaum, R. R. (Williams & Wilkins, Baltimore), pp.                    Soc. Press, Los Alamitos, CA).
                                           533–555.                                                                                17. Brown, M. P., Grundy, W. N., Lin, D., Christianini, N., Sugnet, C. W.,
                                        4. Golub, T. R., Slonim, D. K., Tamayo, P., Huard, C., Gaasenbeek, M., Mesirov,                Furey, T. S., Ares, M. & Haussler, D. (2000) Proc. Natl. Acad. Sci. USA
                                           J. P., Coller H., Loh, M. L., Downing, J. R., Caligiuri, M. A., et al. (1999) Science       97, 262–267.
                                           286, 531–537.                                                                           18. Furey, T., Christianini, N., Duffy. N., Bednarski, D. W., Schummer, M. &
                                        5. Alizadeh, A. A., Eisen, M. B., Davis, R. E., Ma, C., Lossos, I. S., Rosenwald,              Haussler, D. (2000) Bioinformatics 16, 906–914.
                                           A., Boldrick, J. C., Sabet, H., Tran, T., Yu, X., et al. (2000) Nature (London)         19. Vapnik, V. N. (1998) in Statistical Learning Theory (Wiley, New York).
                                           403, 503–511.                                                                           20. Evgeniou, T., Pontil, M. & Poggio, T. (2000) Adv. Comput. Math. 13, 1–50.
                                        6. Bittner, M., Meltzer, P., Chen, Y., Jiang, Y., Seftor, E., Hendrix, M., Radma-          21. Hainsworth, J. D. & Greco, F. A. (1993) N. Engl. J. Med. 329, 257–263.
                                           cher, M., Simon, R., Yakhini, Z., Ben-Dor, A., et al. (2000) Nature (London)            22. Chapelle, O., Vapnik, V., Bousquet, O. & Mukherjee, S. (2002) Mach. Learn.,
                                           406, 536–540.                                                                               in press.
                                        7. Perou, C. M., Sorlie, T., Eisen, M. B., van de Rijn, M., Jeffrey, S. S., Rees, C. A.,   23. Hastie, T., Tibshirani, R., Eisen, M. B., Alizadeh, A., Levy, R., Staudt, L., Chan,
                                           Pollack, J. R., Ross, D. T., Johnsen, H., Akslen, L. A., et al. (2000) Nature               W. C., Botstein, D. & Brown, P. (2000) Genome Biol. 1, RESEARCH003.
                                           (London) 406, 747–752.                                                                  24. Taipale, J. & Beachy, P. A. (2001) Nature (London) 411, 349–354.
                                        8. Hedenfalk, I., Duggan, D., Chen, Y., Radmacher, M., Simon, R. Meltzer, P.,              25. Lickert, H., Domon, C., Huls, G., Wehrle, C. Duluc, I., Clevers, H., Meyer, B. I.,
                                           Gusterson, B., Esteller, M., Kallioniemi, O. P., Wilfond, B., et al. (2001)                 Freund, J. N. & Kemler, R. (2000) Development (Cambridge, U.K.) 127,
                                           N. Engl. J. Med. 344, 539–548.                                                              3805–3813.
                                        9. Khan, J., Wei, J. S., Ringner, M., Saal, L. H., Ladanyi, M., Westermann, F.,            26. Ziemer, L. T., Pennica, D. & Levine, A. J. (2001) Mol. Cell. Biol. 21, 562–574.
                                           Berthold, F., Schwab, M., Antonescu, C. R., Peterson, C., et al. (2001) Nat. Med.       27. Bienz, M. & Clevers, H. (2000) Cell 103, 311–320.
                                           7, 673–679.                                                                             28. Scherf, U., Ross, D. T., Waltham, M., Smith, L. H., Lee, J. K., Tanabe, L., Kohn,
                                       10. Dhanasekaran, S. M., Barrette, T. R., Ghosh, D., Shah, R., Varambally, S.,                  K. W., Reinhold, W. C., Myers, T. G., Andrews, D. T., et al. (2000) Nat. Genet.
                                           Kurachi, K., Pienta, K. J., Rubin, M. A. & Chinnaiyan, A. M. (2001) Nature 412,             24, 236–244.
                                           822–826.                                                                                29. Staunton, J. E., Slonim, D. K., Coller, H. A., Tamayo, P., Angelo, M. J., Park,
                                       11. Eisen, M. B., Spellman, P. T., Brown, P. O. & Botstein, D. (1998) Proc. Natl.               J., Scherf, U., Lee, J. K., Reinhold, W. O., Weinstein, J. N., et al. (2001) Proc.
                                           Acad. Sci. USA 95, 14863–14868.                                                             Natl. Acad. Sci. USA 98, 10787–10792.
                                       12. Tamayo, P., Slonim, D., Mesirov, J., Zhu, Q., Kitareewan, S., Dmitrovsky, E.,           30. Su, A. I., Welsh, J. B., Sapinoso, L. M., Kern, S. G., Dimitrov, P., Lapp, H.,
                                           Lander, E. S. & Golub, T. R. (1999) Proc. Natl. Acad. Sci. USA 96, 2907–2912.               Schultz, P. G., Powell, S. M., Moskaluk, C. A., Frierson, H. F., Jr., & Hampton,
                                       13. Guyon, I., Weston, J., Barnhill, S. & Vapnik, V. (2002) Mach. Learn., in press.             G. M. (2001) Cancer Res. 61, 7388–7393.
Downloaded by guest on July 22, 2020




                                       15154 兩 www.pnas.org兾cgi兾doi兾10.1073兾pnas.211566398                                                                                                            Ramaswamy et al.
